Exhibit 10.2

 

June 28, 2010

 

InfoLogix, Inc.

tot East County Line Road, Suite 210

Hatboro, PA 19040

 

Attn: John A. Roberts, Chief Financial Officer

 

Re: Registration Rights Agreement

 

Dear Mr. Roberts:

 

Reference is made to that certain Registration Rights Agreement (the
“Agreement”), dated as of April 6, 2010, by and between Hercules Technology
Growth Capital, Inc. (“Hercules”) and InfoLogix, Inc. (the “Company”).
Capitalized terms used but not defined herein shall have the meaning given to
them in the Agreement. In consideration of the mutual promises made in this
letter agreement, and for’ other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties, intending to be
legally bound, agree as follows:

 

1.             Pursuant to the terms of the Agreement, the Company agreed to
prepare and file with the Commission the Registration Statement covering the
resale of the Registrable Securities for an offering to be made on a continuous
basis pursuant to Rule 415 on or before the Filing Date.

 

2.             Pursuant to Section 6(e) of the Agreement, Hercules (I) hereby
agrees that the reference to May 31, 2010 in the definition of “Filing Date”
shall be extended to August 31, 2010 and that the reference to June 15,2010 in
the definition of “Effectiveness Date” shall be extended to September 30, 20 I 0
and (ii) hereby unconditionally waives its right to any Liquidated Damages that
have accrued or may accrue under the Agreement through such dates.

 

3.             Other than as-expressly specified herein, the terms and
conditions of the Agreement shall continue and shall remain unchanged and in
full force and effect.

 

4.             This letter agreement constitutes the entire agreement between
the parties with respect to the subject matter hereof and supersedes all prior
negotiations, and prior written 01’ oral agreements concerning the subject
matter hereof. This letter agreement may not be amended, supplemented or
modified in whole 01’ in part except by a written agreement signed by the
parties hereto.

 

[Remainder of page left intentionally blank]

 

400 HAMILTON AVE:NUE:

SUITE 310

PALO ALTO, CA 94301

TEL: 650.289.3060

FAX: 650.473.9194

www.HTGC.COM

 

--------------------------------------------------------------------------------


 

Please indicate your consent and agreement to be bound by the provisions of this
letter agreement by signing where indicated below.

 

 

Sincerely,

 

HERCULES TECHNOLOGY GROWTH CAPITAL, INC

 

 

 

/s/ Nicholas Martitsch

 

Name: K. Nicholas Martitsch

 

Title: Associate General Counsel

 

 

ACKNOWLEDGED AND AGREED:

 

INFOLOGIX, INC,

 

 

 

/s/John A. Roberts

 

Name John A. Roberts

 

Title: Chief Financial Officer

 

 

--------------------------------------------------------------------------------